Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Transmittal of new application filed 10/28/2019. As filed, claims 1-4 are pending. 
Priority
This application, filed  10/28/2019 is a division of 16/085,656, filed 09/17/2018, now U.S. Patent No.10570086; 16/085,656 is a national stage entry of PCT/US2017/022441, International Filing Date: 03/15/2017 PCT/US2017/022441 Claims Priority from Provisional Application 62/309,573, filed 03/17/2016.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 09/22/2020 and 12/08/2020 has been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Claim Objections
1. Instant claims are objected for reciting improper Markush language: the recitation in instant claims for definition of variables of Markush formula “selected from” should be changed to “ selected from the group consisting of”. See MPEP 803.02. 
“A Markush-type claim recites alternatives in a format such as "selected from the group consisting of A, B and C." 

3.Claim 2 is objected to because of the following informalities: claim 2 should be amended to commence with article “The” instead of “A” of proper antecedent basis to the parent claim.
4.  In claim 3, the terminology “and comprising the steps of” appears to be unsuitable as one can read the claims as an amine having the formula (II), and comprising the steps.
Appropriate correction is required.
Specification
1.The title of the invention “ PROCESS FOR CONVERTING S-ENANTIOMER TO ITS RACEMIC FORM”  is not descriptive.  A new title is required that is clearly
indicative of the invention to which the claims are directed. 
2.Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a compound of Formula V defined by variable R is selected from a C1-C6 alkyl group or a C6-C10 aryl group, these groups being optionally substituted with one or more of C1-C6 alkyl groups and/or halogen atoms.  
By contrast, the nature and scope of the invention described in the Specification limited to preparation of compound of N-(7-fluoro-1,1,3-trimethyl-1 H-inden-4yl)acetamide  (example 1 step c) on [0051].
The specification does not show any other examples of compounds of formula (V) as claimed with variable R as defined. 
Applicant has not described the claimed genus of compounds of formula (V) in a manner that would indicate they were in possession of the full scope of this genus. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed compound of formula (V) encompasses any molecule tailored with any C1-6 alkyl or a C6-10 aryl group unsubstituted or substituted.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (V). Regarding claims 2-4 the claims are dependent of claim 1, and they failed to correct the written description issue in claim 1 and thus, these claims are rendered improper.
 Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed compounds of formula (V).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 are product-by-process claims, drawn to compound of formula (V) (means by which it is prepared hold no patentable weight). 
Claim 3 recites “compound of claim 1 prepared starting with (S)-7-fluoro-1,1,3-
trimethyl-2,3-dihydro-1 H-inden-4-amine having the following Formula (II)” and depicts both formula (I) and formula (II).
Since there is no reference made in the claim regarding formula (I), instant claims 3 and 4 are rendered indefinite because: 1) there is insufficient antecedent basis for this limitation in the claim; and 2) it is unclear why formula (I) is listed in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/109301, Sept. 2010 by Venturi et al.  (“the 301 publication”; cited in by Applicants in IDS).
The ‘310 publication teach benzamidic compounds of formula (I) for control of fungi, bacteria and phytopathogenic viruses of agricultural crops (same utility) which are structurally similar to  of instant claims wherein  R is C6 aryl (benzene) substituted.



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown below in the table for facile comparison, the compounds of formula (I) wherein variables R1, R2, R4 are each methyl, R3 is hydrogen, Ry is F and n is 1 of the prior art by the ‘301 publication share structural similarities with instantly claimed compounds, both can be used in agricultural applications.

Prior art the ‘310 publication
Instantly claimed compounds   

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale







With respect to instant claims 3 and 4, they are drawn to simply the compound of formula (V) since they are process by product claims (means by which it is prepared hold no patentable weight). A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper. In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Steppan, 394 F.2d 1013, 156 USPQ 143 (CCPA 1967). 

The compounds taught by the cited prior art differs from the instant claimed compound of formula (V) by an indane instead of an indene ring (i.e. compounds of prior art have a saturated fused 5 member ring while compounds of instant claims have one unsaturated bond of the fused 5 member ring of core structure). 
"Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar
properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."
The motivation to make a structural modification stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have fungicidal activity. 
Therefore, the instantly claimed compounds, which differ by an unsaturated bond instead of saturated bond at same loci of the structure over compound of prior art are unpatentable absent a showing of unexpected results. MPEP 2144.09 (VII) states "A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)." In the instant case, Applicant has not established unexpected properties between the instantly claimed compounds and the closest prior art compounds.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claims 1-4 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622